      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 1 of 21



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

NAVDEEP BRAR,

                             Petitioner,                           OPINION AND ORDER

       v.                                                                17-cv-790-wmc

DAVID MAHONEY,

                             Respondent.


       In 2015, petitioner Navdeep Brar was convicted in two different Wisconsin counties

for operating while intoxicated (“OWI”) in violation of Wis. Stat. § 346.63(1)(a). State

v. Brar, Case No. 2014CT776 (Dane Cty. Cir. Ct. Apr. 3, 2015); State v. Brar, Case No.

2014CT273 (Sauk Cty. Cir. Ct. Sept. 28, 2015). On both occasions, Brar had been pulled

over, arrested and subjected to a blood test. After pursuing his rights to direct appeal in

state court, Brar filed separate petitions for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 against the respective County Sheriffs, challenging those convictions. In this case,

petitioner challenges the constitutionality of his Dane County conviction.1 After being

directed to respond in this case, Dane County Sheriff David Mahoney opposed Brar’s

petition on two, different procedural grounds, as well as on the merits. For the reasons

that follow, the court agrees that Brar’s petition is procedurally barred from further

consideration on collateral attack in federal court and, thus, must be denied.




1 In Brar v. Meister, No. 17-cv-890-wmc (W.D. Wis.), petitioner Brar challenges his Sauk County
conviction, which the state also opposes on procedural grounds.

                                              1
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 2 of 21



                                     BACKGROUND

I.     Brar’s Dane County Arrest, Blood Test and Conviction

       On July 2, 2014, a City of Middleton Police Officer Michael Wood stopped Brar

for speeding and asked him to complete field sobriety tests. After Brar performed the

tests, including a preliminary breath test, Officer Wood concluded that Brar had failed the

tests. Accordingly, he arrested Brar for operating while intoxicated.

       Upon arrival at the police station, Wood read Brar the Informing the Accused Form

(“ITAF”), which outlines penalties for a person arrested for OWI.          During Wood’s

reading, Brar interrupted multiple times, asking Wood which type of test he would take

and, at multiple points, whether Wood needed a warrant to conduct a blood test. As to

the warrant questions, Wood responded by shaking his head, as if to respond “no,”

meaning he did not need a warrant. Brar responded that he did not understand, and that

the question was complicated. Then Brar asked if he could call a lawyer. Eventually, the

officer took Brar to a local hospital to draw blood, where Brar submitted to the test. At

that point, Brar’s blood alcohol level was .186, more than twice the legal limit.

       The State later charged Brar with an OWI, third offense in violation of Wis. Stat.

§ 346.63(1)(a), as well as operating a motor vehicle with a prohibited alcohol

concentration in violation of Wis. Stat. § 346.63(1)(b). After Brar moved to suppress the

blood test results, based on a lack of consent to the blood draw, Dane County Circuit Court

Judge John W. Markson held a suppression hearing on December 23, 2014, to resolve that

motion. During the hearing, the court received as evidence (1) the ITAF that the officer

read to Brar after the arrest; (2) an audiovisual recording of Brar’s conversation with the


                                             2
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 3 of 21



officer, which is comprised of their entire conversation leading up to the moment the officer

determined that he obtained consent; and (3) Officer Wood’s testimony.

       On direct examination, Wood testified that he read the entire ITAF to Brar and

that he responded “of course” when asked to “submit to an evidentiary chemical test” of

his blood. (Tr. 12/23/14 (dkt. #17-12) at 6-7). At the same time, Wood acknowledged

that it was hard to understand Brar, and that Brar made other comments and asked

questions during their conversation, including that he did not want his driver’s license

revoked. Wood clarified that he responded to Brar’s questions by re-reading portions of

the ITAF, ending by asking him again if he would submit to the blood test, to which Brar

responded, “of course.” (Id. at 26, 47.) On cross-examination, Wood agreed that Brar’s

“of course” was not a stand-alone sentence and it was hard to understand him. Wood

further agreed that Brar continued to speak after saying “of course,” asking what type of

test it would be and whether Wood needed a warrant for a blood test. Finally, Wood

acknowledged shaking his head “no” to indicate to Brar that a warrant was not necessary.

       Based on this evidence, Judge Markson found that the state had met it burden to

prove Brar consented to the blood draw. The court detailed its reasoning as follows:

       First, we have the testimony of the officer who was, after all, there. He’s in
       the circumstance that night. He is in the best position to determine what
       Mr. Brar said, and to the extent that he could, what he intended. He gave
       testimony, and I found his testimony to be credible, that Mr. Brar said, when
       asked more than once, the officer said I need to know, I need you to answer
       yes or no, will you submit to the test? Mr. Brar said, of course, he would
       submit. And the officer said that Mr. Brar said, because he didn’t want to
       have his license revoked, or words to that effect.

       There was nothing in the videotape that was inconsistent with that. In fact,
       we did hear Mr. Brar, and I did hear him say this on the video: “Of course.”


                                             3
Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 4 of 21



And then his voice kind of trailed on, but certainly what we could make out
is consistent with the officer’s recollection and interpretation of Mr. Brar
saying he didn’t want to have his license revoked so of course he would
submit to the test.

It does seem to me that at that point the Implied Consent Law has run its
course. The officer complied with that. He read him the Informing the
Accused form. Mr. Brar said of course he would submit, because he was not
willing to pay the price of having his license revoked, and Padley says that’s
okay.

....

We continue, and I think Mr. Kaiser’s point is well taken, that the conduct
of Mr. Brar that evening, while he professes some -- well, he asked a lot of
questions before we even get to that point. And, after all, we do know that
as a matter of fact -- well, let’s set that aside. He asked a lot of questions
that evening about a lot of different things. But once the officer starts to
take him for the test, there is -- and I take Ms. Schmeiser’s point that, you
know, he didn’t want to resist either, but neither was there any protest that,
well, wait a second, I’m not consenting, I’m not agreeing to that. You need
to get a warrant for that, or anything like that, that didn’t happen. And so,
again, the conduct of Mr. Brar that evening, I think, is consistent with the
officer’s testimony here.

The concern that I had . . . what do you make of his statement later, shortly
after he says “of course he’s going to agree to the test, because he doesn’t
want his license to be revoked,” what do we make of his reference to “do you
need a warrant for that” when he finds out, and it’s affirmed, that he is going
to be taken for a blood test? That is open to some interpretation, I grant
that.

But as I look at the evidence here, the issue is Mr. Brar’s having said of course
he would consent to the test, does the officer then -- is he required to or,
reasonably construed, does the statement, well, don’t you need a warrant for
that, should that be taken as effectively revoking the consent that he gave?
And I don’t think that that is a necessary conclusion. It’s not the one that
the officer drew, and I think the officer’s interpretation of that is reasonable
under the circumstances.

Mr. Brar asked a question, do you need a warrant for that, and the officer’s
response was to indicate by shaking his head no, which is a true and correct
response, assuming there’s been consent. Consent is an exception to the


                                       4
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 5 of 21



       warrant requirement. He didn’t need a warrant for that, because Mr. Brar
       had just consented.

       So I think that’s a reasonable interpretation of the evidence. It is the
       interpretation that I draw having listened to the testimony, and so I guess
       that’s the way we have to leave it. I do find as a matter of fact that Mr. Brar
       did give consent. Oh, I know, the one thing I wanted to ask, or to say, and
       this is why I asked the officer the question. This is an experienced officer.
       The McNeely case, yes, was relatively new, but at this point, summer of last
       year, agencies have had some experience in implementing that. . . . It’s an
       objective standard, but I thought the officer’s conclusion was reasonable
       under the circumstances. And the availability of the warrant and familiarity
       with that requirement and what it takes to do that only supports the fact
       that, again, I think the consent was given.

       So I certainly, I respect the basis for the motion and I understand the basis
       for the motion, but I think, having heard the evidence, I respectfully make
       the finding of fact that there was actual consent. Therefore, there’s no
       constitutional violation and no basis to suppress the blood test result, which
       will be admitted at trial.

(Id. at 46-49.)

       Brar moved for reconsideration, submitting a professionally enhanced version of the

audio from Exhibit 2. Defense counsel in particular made a record that it was not possible

to distinguish every word that was recorded. The court denied the motion. Ultimately,

Brar entered into a no contest plea, and the court sentenced him to 110 days in jail, to run

consecutive to his conviction and sentence in Sauk County Case No. 2014CT273.




II.    Appeals

       Brar challenged the constitutionality his conviction to the Wisconsin Court of

Appeals and the Wisconsin Supreme Court, raising two arguments: (1) he did not consent

to the blood draw; and (2) even if he did consent, it was not voluntary. Both courts



                                             5
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 6 of 21



affirmed the circuit court’s conclusions.


       A.     Wisconsin Court of Appeals

       The Wisconsin Court of Appeals held that the circuit court reasonably concluded

Brar consented to have his blood drawn and tested to determine his blood alcohol content,

consistent with its individual factual findings indicating that the consent was voluntary.

State v. Brar, 2015AP1261-CR, ¶ 18.          The Wisconsin Court of Appeals was also

unpersuaded by Brar’s arguments, pointing out that: (1) Brar ignored the circuit court’s

finding that Brar consented, based on facts from the record; and (2) Brar made no showing

that he actually resisted providing a blood sample at either the police station or the

hospital. Id. ¶ 20. Further, although accepting that Brar raised the issue of voluntariness

before the circuit court, the court of appeals rejected Brar’s “involuntary consent”

argument, since Officer Wood only denied any need for a warrant after Brar had already

consented. Id. ¶ 21.




       B.     Wisconsin Supreme Court

       Brar appealed, and in a plurality opinion, the Wisconsin Supreme Court affirmed.

Justice Roggensack authored that opinion, in which Justices Gableman and Ziegler joined,

making alternative rulings with regard to Brar’s consent. First, the court concluded that by

virtue of the express terms of Wis. Stat. § 343.305(2) -- an individual who “drives or

operates a motor vehicle upon the public highways of this state . . . is deemed to have given

consent to one or more tests of his or her breath, blood or urine” -- Brar consented to the

blood draw simply by driving on the roads of Wisconsin. State v. Brar, 376 Wis. 2d 685,

                                             6
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 7 of 21



702-04, 898 N.W.2d 499, 508-509 (Wis. 2017). Second, the court upheld the circuit

court’s determination that Brar consented under a “clearly erroneous” standard of review.

376 Wis. 2d at 704-07, 898 N.W.2d at 509-10. In particular, the plurality court reasoned

that Brar’s question to the officer about whether he needed a warrant to take blood, having

occurred after Brar had voluntarily consented, could “not vitiate the voluntariness of Brar’s

consent.” Id.

       Justices Kelly and Rebecca Bradley concurred. In particular, Justice Kelly agreed

with (and Justice Bradley joined in) the plurality’s holding that the circuit court’s finding

Brar voluntarily consented to his blood test was not clearly erroneous. Id., 376 Wis. 2d

at 708-09, 898 N.W.2d at 511-12. However, in the second part of his concurrence, not

joined by Justice Bradley, Justice Kelly sharply disagreed with the discussion of Wis. Stat.

§ 343.305(2), noting that the parties had not raised that issue with the court and

expressing concern about whether the statute actually authorizes a law enforcement officer

to obtain a sample of a driver’s blood based on presumptive consent in a manner that

passes constitutional muster. Id., 376 Wis. 2d at 716-17, 727, 898 N.W.2d at 515.

       Justice Abrahamson wrote a dissenting opinion, in which Justice Ann Walsh Bradley

joined, analyzing the factual record before the circuit court differently and finding that

based on the record, Brar neither consented, nor was his consent voluntary. Instead, in

Justice Abrahamson’s view, the record showed that Officer Wood gave Brar the wrong

information about when a warrant was necessary, resulting in an unauthorized search. Id.,

376 Wis. 2d at 732, 898 N.W.2d at 522-23. Brar’s jail sentence was been stayed pending




                                             7
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 8 of 21



his appeals through the Wisconsin courts, and this court has continued the stay of sentence

pending the outcome of this petition.




                                         OPINION

       Brar challenges the constitutionality of his conviction in State v. Brar, Case No.

2014CT776 (Dane Cty. Cir. Ct. Apr. 3, 2015). While not clearly delineated in Brar’s

initial petition, Brar’s briefing appears to raise three, substantive grounds for relief: (1)

Brar did not consent to the blood draw following his arrest; (2) even if Brar consented, that

consent was not voluntary; and (3) the Wisconsin Supreme Court violated his Fourteenth

Amendment due process rights and failed to give him a full and fair hearing in state court,

having failed to adopt a clear standard for voluntary consent to a blood draw pursuant to

an OWI arrest.

       Under Section 2254, a federal district court may grant habeas relief only when a

petitioner demonstrates that he is in custody “in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). Since Brar will be in custody due to

this state judgment should the stay be lifted, Section 2254(d), as amended by the

Antiterrorism and Effective Death Penalty Act of 1996, governs. 28 U.S.C. 2254(d); see

also Hensley v. Municipal Ct., 411 U.S. 347 (1973). Even so, we begin with the proposition

that § 2254(d) severely restricts a federal district court’s review of a state judgment:

              An application for a writ of habeas corpus on behalf of a person
              in custody pursuant to the judgment of a State court shall not
              be granted with respect to any claim that was adjudicated on
              the merits in State court proceedings unless the adjudication
              of the claim—


                                              8
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 9 of 21



              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented
              in the State court proceeding.

28 U.S.C. § 2254(d); see also Conner v. McBride, 375 F.3d 643, 648–49 (7th Cir. 2004).

       Indeed, once the state court adjudicates the petitioner’s claims on the merits, the

federal court must be “highly deferential” to the state court’s decision. Davis v. Ayala, 135

S. Ct. 2187, 2198 (2015). In particular, to obtain habeas relief, the petitioner must show

that the state court’s decision “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). “If this standard is difficult

to meet, that is because it was meant to be.” Id. at 102. Habeas relief is “a guard against

extreme malfunctions in the state criminal justice systems, not a substitute for ordinary error

correction through appeal.” Id. at 102–03 (emphasis added) (citation and quotation marks

omitted). With this high hurdle before petitioner, the court will turn to the first and,

because of that answer, only question before this court regarding petitioner’s substantive

attacks on his OWI conviction in Dane County, addressing Brar’s initial two grounds for

relief before turning to the third.




I.     Grounds One and Two are Barred by Stone v. Powell

       First, to the extent that petitioner is attempting to attack the denial of his motion

to suppress the result of his blood draw, whether based on a lack of any consent or even


                                              9
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 10 of 21



voluntary consent, he is not entitled to habeas relief under Stone v. Powell, 428 U.S. 465

(1976). Generally, after Stone, litigants cannot relitigate motions to suppress in habeas

proceedings because the remedy under the Fourth Amendment violations -- the

exclusionary rule -- is prophylactic in nature, with its primary purpose being to prevent

future Fourth Amendment violations, not to protect the rights of the defendant in the case

at hand. 428 U.S. at 479, 492. In Stone, in particular, the Supreme Court determined

that relief under the exclusionary rule is generally unavailable in habeas proceedings

because the costs of applying the rule outweigh its prophylactic benefits. Id. at 493–94.

For that reason, even a demonstrable error by a state court generally is not enough to

obtain habeas relief. Monroe v. Davis, 712 F.3d 1106, 1115-16 (7th Cir. 2013).

       There is a narrow exception to Stone’s bar to relief in federal court “when the State

has failed to provide the habeas petitioner ‘an opportunity for full and fair litigation of a

Fourth Amendment claim.’” Wallace v. Kato, 549 U.S. 384, 395 n.5 (2007) (quoting Stone,

428 U.S. at 482). However, a criminal defendant receives a full and fair opportunity to

litigate if: (1) he has clearly informed the state court of the factual basis for the claim; (2)

the state court carefully and thoroughly analyzed the facts; and (3) the court applied the

proper constitutional case law to the facts. Hampton v. Wyant, 296 F.3d 560, 563 (7th

Cir. 2002) (quoting Pierson v. O’Leary, 959 F.2d 1385, 1391 (7th Cir. 1992)). Examples

that fail to satisfy these requirements are extreme. Indeed, only circumstances in which

the court’s error “betray[s] an unwillingness on the part of the [state] judiciary to treat

[the petitioner’s] claim honestly and fairly” will a federal habeas court reach the merits of

the Fourth Amendment challenge. Monroe v. Davis, 712 F.3d at 1114 (quoting Stone, 428


                                              10
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 11 of 21



U.S. at 490). As to the third requirement specifically, all the “state has to do is look to

the appropriate body of decisional law” and “take seriously its obligation to adjudicate

claims under the fourth amendment.” Hampton, 296 F.3d at 563-64.

       Brar claims that the exception to Stone applies here because the Wisconsin Supreme

Court denied him a full and fair opportunity to challenge his consent arguments. The

weakness in this argument is telling on its face, since Brar does not challenge the circuit

court’s handling of his consent arguments, and for good reason. Brar was allowed to

develop facts and arguments related to whether he consented, and the circuit court

carefully considered Brar’s evidence in support of his position. Only after receiving that

evidence -- mainly consisting of Officer’s Wood’s testimony and the audio recording of his

conversation with Brar -- and carefully considering the applicable law, did Circuit Judge

Markson conclude that Brar’s “of course” indicated his consent under all the circumstances.

The judge even acknowledged that Brar made some additional statements, and recognized

that Brar fairly raised a challenge to his consent. Ultimately, on balance, the judge found

the government met its burden to prove consent based on finding Officer Wood’s

testimony credible, Brar’s recorded statements and the circumstances as a whole. Brar has

not identified a defect in that proceeding or the circuit court’s consideration of the evidence

that would indicate he was unable to develop the facts or legal basis for his challenge.

       Instead, Brar primarily focuses on the Wisconsin Supreme Court’s varying

approaches to his case reflected in the plurality, concurring and dissenting opinions. Even

Brar’s arguments for avoiding Stone’s general bar on revisiting the denial of a Fourth

Amendment suppression motion in federal court is premised on potential errors in the


                                              11
     Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 12 of 21



reasoning of the Wisconsin Supreme Court, rather than on some fundamental failure of

that court to apply the relevant facts or law to his challenge to the blood draw as required

to satisfy the narrow exception recognized in Wallace.

       Petitioner Brar begins by claiming that the Wisconsin Supreme Court did not

actually reach a consensus as to whether he expressly consented to the blood draw because

the leading opinion relied in part on Wis. Stat. § 343.305(4) to find implied consent by

virtue of Brar driving on Wisconsin roadways. Specifically, Brar argues that the leading

opinion’s finding of implied consent -- followed by Justice Roggensack’s failure to use the

phrase “express consent” in concluding that Brar did not withdraw his implied consent --

demonstrates that the court failed to carefully and thoroughly analyze the facts related to

his actual consent. As Brar sees it, because only three justices joined the lead opinion, and

only two justices joined Justice Kelly’s finding on express consent, there was no majority

decision upholding the circuit court’s finding of voluntary consent.

       Brar’s argument misses the mark in at least two respects. Even accepting that the

Wisconsin Supreme Court’s opinion in Brar did not establish a precedential rule does not

permit this court to find a failure on the part of that court to apply the appropriate body

of law or carefully analyze the facts, nor does Brar cite any authority for that proposition.

On the contrary, Brar still would have received “full and fair litigation of [his] Fourth

Amendment claim” under Wallace, just as he would have if the Wisconsin Supreme Court

had denied review altogether and let the court of appeal’s decision affirming stand without

comment. Regardless, Brar simply misreads the Wisconsin Supreme Court’s opinion since

a majority of the court (the three-member plurality and the two concurring justices) did


                                             12
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 13 of 21



join in Justice Roggensack’s alternative holding that the circuit court properly found Brar

had voluntarily consented to have his blood drawn. Brar, 376 Wis. 2d at 707-08, 898

N.W.2d at 510-11.

       Brar’s next argument applies the framework set forth by Hampton more directly,

contending that the plurality opinion failed to apply the appropriate case law in ignoring

implications of the Supreme Court’s decision in Birchfield v. North Dakota, 136 S. Ct. 2160

(2016). In Birchfield, the Court noted that in circumstances in which an officer reasonably

can either acquire a warrant for a blood test, or alternatively have the arrestee take a breath

test, a court should take those available alternatives into account in determining the

reasonableness of the officer’s decision. Id. at 2184. While Brar acknowledges that the

plurality opinion cited Birchfield for the proposition that “consent to a search need not be

express but may be fairly inferred from context,” Brar, 376 Wis. 2d at 697, 898 N.W.2d

at 505 (quoting Birchfield, 136 S. Ct. at 2185), his position is that the court’s finding that

Wis. Stat. § 343.305(2) established implied consent ignored this principle.

       Again, however, Brar appears deliberately (or perhaps obtusely) to ignore Justice

Roggensack’s alternative holding -- and the holding in which five justices ultimately joined

-- that evaluated the circuit court’s findings of fact related to both consent and the

voluntariness of the consent consistent with Birchfield, and concluded explicitly, if

alternatively, “the circuit court found that Brar consented by his responses to the officer’s

questions,” and “[t]he evidence supports the circuit court’s finding, and we conclude it was

not clearly erroneous.” Brar, 376 Wis. 2d at 703, 898 N.W.2d at 509. And Justice

Kelly’s concurrence, in which Justice Bradley joined, agreed with that portion of the


                                              13
     Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 14 of 21



plurality’s holding. Id., 376 Wis. 2d at 709, 898 N.W.2d at 511. While Brar would

make much of Justice Roggensack’s failure to use the word “express” in reviewing the circuit

court’s conclusions -- arguing that this line of reasoning allowed the court to find Brar did

not withdraw his implied consent, rather than that he actually consented -- the plurality

opinion also went on to approve explicitly the circuit court’s factual finding with respect

to Brar’s actual consent.

       Next, Brar pivots and argues that the Wisconsin Supreme Court’s decision was

based on an unreasonable interpretation of the facts, ignoring that his affirmative statements

were unclear and that his other statements before, and after arguably agreeing to the blood

draw should have prompted that court to fault the circuit court’s conclusion that Brar

consented. In particular, Brar takes issue with the plurality commenting, “[i]t is well-

established that consent may be in the form of words, gesture or conduct,” arguing that

Brar’s later statements indicated, at the very least, that he may have regretted consenting

to the blood test. However, this argument completely deviates away from the narrow

exception recognized by the Supreme Court in Wallace and the test articulated by the

Seventh Circuit in Hampton as to whether he received an opportunity for a full and fair

litigation of his Fourth Amendment claim; instead, it moves on to a dispute over the merits

of the Wisconsin Supreme Court’s specific analysis of the circuit court’s weighing of the

evidence. In delving into the merits, Brar effectively concedes that the court did review

and analyze the relevant facts, and indeed that Justice Roggensack noted that Brar made

other statements surrounding his “Of course” -- indicating that he did not want his license

revoked -- but found these statements still suggested that his consent was voluntary under


                                             14
     Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 15 of 21



the totality of the circumstances, or at least that the circuit court’s findings as to both

consent and voluntariness were not clearly erroneous. While Brar clearly disagrees with

Justice Roggensack’s characterization of his statements, and raises various arguments

suggesting that she (along with the circuit court) analyzed them incorrectly, he fails to

recognize that he is arguing an error in those courts’ analysis, not their refusal to evaluate

the facts, or a failure to apply the proper case law that might justify re-litigation of his

Fourth Amendment challenge in state court.

       Finally, to the extent Brar’s arguments implicitly takes issue with the fact that the

plurality opinion ventured into an analysis not raised by the parties, Justice Roggensack’s

independent introduction of Wis. Stat. § 343.305(4) into the analysis is not a basis to

conclude that Brar was deprived of a full and fair opportunity to develop his claim. As

the Seventh Circuit explained in Hampton, a state court’s reliance on authorities not cited

by the parties does not necessarily deprive a defendant of a full and fair opportunity to

litigate, even if the court erred. 296 F.3d at 564. Indeed, in Hampton, the district court

granted a habeas petition in part because the state court had relied on its own independent

research. Id. In reversing, the Seventh Circuit challenged the very notion that:

       [A] court that thought the briefs inadequate and tried to think independently
       would invite federal intervention to correct any error. That can’t be right. .
       . . [I]t is the sleepwalking judge, not the diligent one, who deprives the
       litigant of the personal right to careful, individual consideration.

Id at 564-65. Clearly, Brar has made arguments challenging the findings of the Wisconsin

courts that addressed his suppression motion, especially the finding of the Wisconsin

Supreme Court, but Brar has made no colorable claim that he was robbed of the



                                             15
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 16 of 21



opportunity to fully present and develop his arguments to each of these courts.2 As such,

there is no basis for the court to address the merits of Brar’s suppression motion in the

context of a federal habeas petition.




II.    Ground Three is Procedurally Defaulted for Lack of Fair Presentment

       As for Brar’s third ground for relief -- that the Wisconsin Supreme Court’s decision

violated his Fourteenth Amendment due process rights -- Brar failed to raise it in the

Wisconsin courts, making it procedurally defaulted. In determining whether a habeas

petitioner first and fairly presented a federal claim to the state courts, a federal court must

consider four factors: (1) whether the petitioner relied on federal cases to engage in a

constitutional analysis; (2) whether the petitioner relied on state cases that apply a

constitutional analysis to similar facts; (3) whether the petitioner framed the claim such

that it calls to mind a specific constitutional right; and (4) whether the petitioner alleged

a pattern of facts within the mainstream of constitutional litigation. See Anderson v. Benik,

471 F.3d 811, 815 (7th Cir. 2006).                 However, federal courts must avoid

“hypertechnicality” in deciding whether habeas petitioners adequately raised their

constitutional claims in the state courts. Verdin v. O’Leary, 972 F.2d 1467, 1474 (7th Cir.

1992). “Mere variations in the same claim rather than a different legal theory will not

preclude exhaustion.” Wilks v. Israel, 627 F.2d 32, 38 (7th Cir. 1980).


2
  Brar would also makes much of the discord among the Wisconsin Supreme Court justices, but
those disagreements do not reflect a missed opportunity to offer up his view of the facts and
circumstances surrounding the events leading up to his blood test. If anything, they reflect a
vigorous sifting and winnowing that undermine his claim to federal review, however much Brar may
have wished for a broader consensus.

                                              16
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 17 of 21



       In weighing the balance between “fair presentation” and “hypertechnicality,” the

Supreme Court helpfully notes that a litigant wishing to present a federal claim must make

his intent clear in his state court submissions:

       A litigant wishing to raise a federal issue can easily indicate the federal law
       basis for his claim in a state-court petition or brief, for example, by citing in
       conjunction with the claim the federal source of law on which he relies or a
       case deciding such a claim on federal grounds, or by simply labeling the claim
       “federal.”

Baldwin v. Reese, 541 U.S. 27, 31 (2004).          This requirement is particularly true with

respect to procedural due process claims.    See Wilson v. Briley, 243 F.3d 325, 328 (7th Cir.

2001) (“[A]buse-of-discretion arguments are ubiquitous, and most often they have little or

nothing to do with constitutional safeguards.”); Verdin, 972 F.2d at 1475 (because due

process claims are “particularly indistinct” and overlap with state claims, defendant must

do more than refer vaguely to “due process” or “denial of fair trial” to fairly present

constitutional due process claim to state court).

       Unfortunately for Brar, all it takes is a cursory review of his appellate and supreme

court briefs to conclude that he never raised a claim that the blood draw violated his

Fourteenth Amendment due process rights. Brar’s excuse for this failure is both facially

sensible and understandable: his due process claim derives from the Wisconsin Supreme

Court’s “fractured” decision, and thus this federal habeas petition is his first shot at

challenging the Wisconsin Supreme Court’s conclusion. However, it is also not entirely

accurate.

       As respondent points out, Brar could have raised due process concerns before the

Wisconsin Supreme Court in a motion for reconsideration pursuant to Wis. Stat. § (Rule)


                                              17
     Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 18 of 21



809.64. See, e.g., State v. Weber, 164 Wis. 2d 788, 476 N.W.2d 867, 867-68 (1991)

(denying motion for reconsideration that argued the Wisconsin Supreme Court’s decision

violated due process by not providing notice of the grounds on which it was based). Brar

failed to take that step, and for that reason, he is at least arguably barred from now raising

it in state court in a post-conviction motion under Wis. Stat. § 974.06. See State v. Romero-

Georgana, 2014 WI 83, ¶ 32, 360 Wis. 2d 522, 849 N.W.2d 668. (“[I]f the defendant

did file a motion under § 974.02 or a direct appeal or a previous motion under § 974.06,

the defendant is barred from making a claim that could have been raised previously unless

he shows a sufficient reason for not making the claim earlier.”).

       Nor can Brar be excused for his failure to exhaust this claim. When a petitioner

procedurally defaults his claims, habeas review is available only if he can demonstrate

“cause for the default and actual prejudice as a result of the alleged violation of federal

law,” or that “failure to consider the claims will result in a fundamental miscarriage of

justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). “Cause” for the default means

“that some objective factor” prevented compliance with the state’s procedural rules. Id.

at 753. “Prejudice” means that the alleged violations “worked to [the petitioner’s] actual

and substantial disadvantage,” which infected his entire proceeding with “error of

constitutional dimensions.”     Perruquet v. Briley, 390 F.3d 505, 515 (7th Cir. 2004)

(original emphasis).   A fundamental miscarriage of justice occurs when the petitioner

presents evidence showing that he is “actually innocent” of the charges against him. See,

e.g., Dretke v. Haley, 541 U.S. 386, 393 (2004). As discussed, Brar has submitted little

evidence of cause or prejudice, and no evidence that he is actually innocent.


                                             18
      Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 19 of 21



       “To establish cause for his default, a petitioner ordinarily must show that some

external impediment blocked him asserting his federal claim in state court.” Perruquet,

390 F.3d at 514-15. Brar makes no effort to point to any barrier to him developing his

Fourteenth Amendment claim in state court. Instead, Brar’s position is that since his due

process claim arose out of the Wisconsin Supreme Court’s opinion, and his claims are

interwoven, this court’s consideration of all of his claims will not offend the principle of

comity. Yet Brar cites no authority for this proposition, nor an adequate explanation for

not at least attempting to seek relief in state court before presenting the claim here. Instead,

Brar claims that any post-conviction motion before the circuit court, or a motion for

reconsideration with the Wisconsin Supreme Court, would have most assuredly been

rejected. Merely asserting that exhaustion would have failed is not enough to be relieved

of the obligation, however, a petitioner must show that there is no “available state

procedures for determining the merits of petitioner’s claim.” White v. Peters, 990 F.2d

338, 341-42 (7th Cir. 1993) (citing Engle v. Isaac, 456 U.S. 107, 130 (1982) and 28 U.S.C.

§ 2254(c)); see also Spreitzer v. Schomig, 219 F.3d 639, 648 (7th Cir. 2000). Here, Brar

acknowledges that he could have sought reconsideration before the Wisconsin Supreme

Court. Accordingly, Brar has procedurally defaulted on his claim that the Wisconsin

Supreme Court’s decision violated his due process rights, and he cannot be excused from

that default without at least having attempted to raise it in state court first. As such, like

his Fourth Amendment grounds for relief, the court cannot reach the merits of this claim.

       Of course, given its ruling in section I of the opinion above, the court has also

effectively ruled on the merits of the due process claim: having found that the grounds


                                              19
       Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 20 of 21



on which Brar lost 5-4 before the Wisconsin Supreme Court was not new or surprising in

the least. Rather, the majority of the Wisconsin Supreme Court upheld his conviction on

grounds that Brar had argued and lost from the very start before the state circuit court on

the facts: he had voluntarily consented to a blood draw.




III.    Certificate of Appealability

        Under Rule 11 of the Rules Governing Section 2255 Cases, this court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. A

certificate of appealability will not issue unless Brar makes “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires him to

demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Although the rule allows the court

to ask Brar to submit argument on whether a certificate should issue, it is not necessary to

do so in this case. Because reasonable jurists would not debate whether Brar’s Fourth

Amendment challenges are barred by Stone and his Fourteenth Amendment ground has

been defaulted, the court will not issue him a certificate of appealability.

        For the same reason, the stay of execution of sentence will continue for 21 days.




                                              20
Case: 3:17-cv-00790-wmc Document #: 25 Filed: 07/07/20 Page 21 of 21



                                    ORDER

 IT IS ORDERED that:

 1) Petitioner Navdeed Brar’s petition under 28 U.S.C. § 2254 DENIED.

 2) No certificate of appealability will issue.

 3) The stay of Brar’s sentence will continue for 21 days from the date of this order.

 Entered this 7th day of July, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                        21
